ZAPPALA, Justice,
dissenting.
Because the United States Supreme Court’s decision in Illinois v. Wardlow, 528 U.S. 119, 120 S.Ct. 673, 145 L.Ed.2d 570 (2000), does not affect our prior decision in this case pursuant to Article 1, Section 8 of the Pennsylvania Constitution, holding that the officer involved did not possess reasonable suspicion to stop Appellant based on an anonymous tip, where Appellant fled at the time he was approached by the officer, I dissent.
I find the majority writer’s present change of position regarding our disposition of this matter pursuant to Article 1, Section 8 perplexing. In our original opinion addressing this matter, we relied upon both the Fourth Amendment to the United States Constitution and Article 1, Section 8 of the Pennsylvania Constitution in holding that the police officer here did not possess the requisite cause to stop appellant based upon flight alone. In re D.M., 560 Pa. 166, 743 A.2d 422 (1999). While the United States Supreme Court’s decision in Ward-low impacts upon our analysis as it relates to the Fourth Amendment, the Court’s decision is not dispositive of our state constitutional analysis. Moreover, regardless of the majority writer’s current disagreement with his prior disposition of the case pursuant to Article 1, Section 8, principles of stare decisis mandate that such disposition, a majority opinion of this Court, remains the law of this case and of the Commonwealth. As Justice Cappy cogently noted in Commonwealth v. Tilghman, 543 Pa. 578, 673 A.2d 898 (1996), a majority opinion of this Court is binding not only on the parties before us, under the doc*1166trine of law of the case, but is precedent as to different parties in cases involving substantially similar facts, pursuant to the rule of stare decisis.
In Commonwealth v. Matos, 543 Pa. 449, 672 A.2d 769 (1996), this Court considered whether police officers were required to establish reasonable suspicion pursuant to Article 1, Section 8 in order to recover contraband by a person fleeing the police. Matos responded to the Supreme Court’s decision in California v. Hodari D., 499 U.S. 621, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991), wherein the Court concluded that police officers could recover contraband from a fleeing suspect, since no seizure occurred for purposes of the Fourth Amendment. Matos involved three cases, which were consolidated for appeal.
In the lead opinion, Commonwealth v. Matos,, 23 E.D. Appeal Docket 1994, the facts established that two Philadelphia police officers responded to a radio broadcast that unknown persons were selling narcotics in the vicinity of Reese Street. As the police approached a group of three men in a nearby playground, the men fled. The police pursued the men and one of the pursuing officers observed Matos discarding a plastic bag of cocaine. The police recovered the bag. The issue before our Court was whether the police pursuit amounted to a seizure under Article 1, Section 8 of the Pennsylvania Constitution.
We rejected the decision in Hodari D. under our heightened privacy considerations pursuant to Article 1, Section 8 of the Pennsylvania Constitution. Rather, we determined that police pursuit amounted to a seizure, which must be justified by either a reasonable suspicion or probable cause. Ultimately, we concluded that the facts and circumstances surrounding Ma-tos did not create a reasonable suspicion that criminal activity was afoot.1
Once again, in Commonwealth v. Cook, 558 Pa. 50, 735 A.2d 673 (1999), we considered the relevancy of flight in determining the existence of a reasonable suspicion. In Cook, the police officer observed what he believed to be a drug transaction between appellant and another individual. When the officer approached appellant, the appellant began backing away and began to run “in almost a dead sprint.” Id. at 674. As the appellant was running away, the officer observed appellant discard two pagers and a sandwich bag. The officers apprehended appellant and retrieved the sandwich bag. Id. The bag contained eighteen large rocks of crack cocaine. The sole issue before us was whether the officer demonstrated a reasonable suspicion to stop appellant. Id.
In reviewing the issue, we reiterated that “a police officer’s pursuit of a person fleeing the officer was a seizure for purposes of Article 1, Section 8 of the Pennsylvania Constitution.” Cook, 735 A.2d at 675 (citing Matos). Thus, in order to recover contraband from a fleeing suspect the police officer needed to demonstrate either a reasonable suspicion or probable cause. Id. In examining whether a reasonable suspicion existed, all the facts and circumstances surrounding the stop can be considered. Id. at 677. However, certain facts considered alone, like flight, cannot establish a reasonable suspicion. Id. Rather, a combination of these facts is necessary to establish the requisite cause for the stop. Id. In the end, we concluded that the officer demonstrated a reasonable suspicion based upon his first hand observations of appellant.
*1167In the original DM. opinion authored by the majority writer herein, we found the analysis employed in Cook to be instructive in reviewing the issue therein.
[I]n Cook, this court made clear that flight alone does not establish reasonable suspicion. 735 A.2d at 677. However, flight along with other facts, may demonstrate a reasonable suspicion that criminal activity is afoot. Id. In making the determination that reasonable suspicion existed, we relied upon the fact that the officer made firsthand observations of suspicious conduct, which based upon his experience, indicated that criminal activity was afoot, before he even approached appellant. Id. Moreover, we explained that flight could be considered in establishing reasonable suspicion, since the officer’s suspicions were already aroused at the time appellant fled. Id. at 677-78. Accordingly, Cook makes clear that the appellant’s subsequent flight becomes a relevant factor, in determining reasonable suspicion, only when the officer’s suspicions are already aroused.
In re D.M., 743 A.2d at 426.
The analysis in Cook, which is cited extensively in DM., was clearly rooted in Pennsylvania’s heightened privacy considerations pursuant to Article 1, Section 8 as interpreted by this Court in Matos. Moreover, our conclusion in the original DM. opinion was consistent with both Matos and Cook. The facts in Matos were almost identical to the facts of the instant case, except in this case, the man was allegedly carrying a gun instead of drugs and did not abandon anything as he was fleeing the police. We have previously indicated that a radio call regarding a man with a gun does not create a reasonable suspicion that criminal activity is afoot. Commonwealth v. Jackson, 548 Pa. 484, 698 A.2d 571 (1997); Commonwealth v. Hawkins, 547 Pa. 652, 692 A.2d 1068 (1997). Thus, there are no facts in the instant case justifying a departure from Matos. In addition, the instant case is distinct from the situation in Cook, since in that case we emphasized that it was the police officer’s firsthand observations of suspicious activity rather than the ensuing flight that created a reasonable suspicion. In this case, there were no comparable firsthand observations on the part of the police officer creating a reasonable suspicion that criminal activity was afoot.
Accordingly, since there are no facts in the instant case justifying a departure from prior case law under Article 1, Section 8 of the Pennsylvania Constitution, this Court is compelled to affirm our prior decision reversing the Superior Court and granting appellant’s motion to suppress the contraband. As the Court’s position has inexplicably changed, I dissent.
Chief Justice FLAHERTY and Justice NIGRO join this dissenting opinion.

. We reached the same conclusion in the other cases that were consolidated with Matos. Commonwealth v. McFadden, 27 E.D. Appeal Docket 1994; Commonwealth v. Carroll, 33 E.D. Appeal Docket 1994.